
	
		I
		112th CONGRESS
		1st Session
		H. R. 2385
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  seniors a one-time, tax-free retirement plan distribution to pay for essential
		  repairs to a principal residence, for medical expenses, or for expenses
		  attributable to a Federally declared disaster.
	
	
		1.Short titleThis Act may be cited as the
			 The Seniors Emergency Hardship Relief Act of
			 2011.
		2.One-time tax-free
			 distribution from retirement account for seniors for principal residence
			 expenses, medical expenses, or Federally declared disaster expenses
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code is amended by inserting
			 before section 140 the following new section:
				
					139F.One-time
				senior distribution
						(a)In
				generalGross income shall
				not include a qualified senior distribution.
						(b)Qualified senior
				distributionFor purposes of this section—
							(1)In
				generalThe term qualified senior distribution means
				any distribution to an individual from an eligible retirement plan (as defined
				in section 402(c)(8)(B)) of the individual, if—
								(A)such individual
				has attained the age of 65 at the time of the distribution,
								(B)such individual
				elects the application of this section for the taxable year, and
								(C)such distribution
				does not exceed the lesser of—
									(i)$10,000, or
									(ii)an amount equal
				to the sum of—
										(I)the amount of
				expenses paid by the individual during the taxable year for qualified repairs
				to the principal residence (within the meaning of section 121) of the
				individual,
										(II)the amount of
				expenses paid during the taxable year by the individual, not compensated for by
				insurance or otherwise, for medical care (as defined in section 213(d)) of the
				individual (and, if married and the spouse of the individual has attained the
				age of 65 at the time of the distribution, the spouse), plus
										(III)the amount of
				expenses paid during the taxable year by an individual, not compensated for by
				insurance or otherwise, as a result of being a victim of a Federally declared
				disaster (as defined by section 165(h)(3)(C)(i)), but only if such individual’s
				principal place of abode is located within the area with respect to which such
				disaster has been declared.
										(2)Qualified
				repairsThe term
				qualified repairs means any repairs necessary to preserve the
				habitability of a residence, including roof repair or replacement, major
				plumbing or electrical work, foundation repair, and structural
				rehabilitation.
							(c)Election allowed
				only for 1 taxable yearAn election may not be made under this
				section for any taxable year if such an election is in effect with respect to
				the taxpayer for any prior taxable
				year.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting before the item relating to section 140 the following new
			 section:
				
					
						Sec. 139F. Qualified capital
				distributions.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
			
